Opinion of the Court
DaRden, Judge:
Pursuant to his plea of guilty, the accused was found guilty by a general court-martial at Fort Gordon, Georgia, of the robbery of Private Harvey A. Grayson and of absence without leave, in violation of Articles 122 and 86, Uniform Code of Military Justice, 10 USC §§ 922 and 886, respectively. His sentence to a bad-conduct discharge, total forfeitures, confinement at hard labor for one year, and reduction to the lowest enlisted grade remains unchanged. The single question before this Court is whether the court-martial lacked jurisdiction to try the accused on the charge and specification alleging robbery in light of O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
The facts of record and the guilty plea inquiry reflect that on January 18, 1969, the accused and a Private *44Buckmaster decided to rob Grayson. When the victim permitted the accused and his companion to enter his room at the Uptowner Motor Inn, in Augusta, Georgia, to make a telephone call, Nichols struck Grayson over the head with a bottle. Nichols and Buckmaster then took Grayson’s wallet, removed $5.00, and fled.
The robbery of one soldier by another is triable by court-martial. United States v Plamondon, 19 USCMA 22, 41 CMR 22; see also O’Callahan v Parker, supra, footnotes 14 and 19; United States v Rego, 19 USCMA 9, 41 CMR 9; United States v Cook, 19 USCMA 13, 41 CMR 13; United States v Camacho, 19 USCMA 11, 41 CMR 11. On these authorities, we sustain the court-martial’s jurisdiction to try this accused for his robbery offense.
The decision of the board of review is, therefore, affirmed.
Chief Judge Quinn concurs.